DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending in this action.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “computing device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6 and 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each the above claims recites “computing device”. However, the feature is not supported by the specification. Although the specification provides support for “device”/”devices”, it does not say whether the .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,798,526 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims in the examined application is similar to the invention defined by the claims in the patent except the claims in the examined application are broader than the claims in the patent. Consider the following.
Claim 1 in the patent anticipates claim 1 in the examined application. The notable difference is that claim 1 in the examined application is broader than claim 1 in the patent.
Claim 2 in the patent reads on claim 2 in the examined application.
Claim 3 in the patent reads on claim 3 in the examined application. Note that pose data (position and orientation) can be measured by inertial measurement.
Claim 5 in the patent reads on claim 5 in the examined application.

Claim 7 in the patent reads on claim 7 in the examined application.
Claim 12 in the patent reads on claim 8 in the examined application.
Claim 12 in the patent reads on claim 9 in the examined application.
Claim 12 in the patent reads on claim 10 in the examined application.
Claim 11 in the patent anticipates claim 11 in the examined application. The notable difference is that claim 11 in the examined application is broader than claim 11 in the patent.
Claim 17 in the patent reads on claim 11 in the examined application.
Claim 18 in the patent reads on claim 12 in the examined application.
Claim 19 in the patent reads on claim 13 in the examined application.
Claim 13 in the patent reads on claim 15 in the examined application.
Claim 16 in the patent anticipates claim 16 in the examined application. The notable difference is that claim 16 in the examined application is broader than claim 16 in the patent. The similarity of the invention in the examined application and the invention in the patent is more apparent when the claims in application and the claims in the paten are considered separately and compared.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2013/0038490 A1) in view of Qiu et al. (Qiu) (US 2013/0102324 A1).
As per claim 1: Garcia discloses about a computer-implemented method comprising:
 	sensor data captured by one or more sensors of the computing device (see at least, par. 0007-0008);
sending, by the computing device, first pose data (angle data) associated with the computing device, wherein the first pose data includes a position and orientation of the computing device based on the sensor data and the received localization data (see par. 0007, 0077, 0081);

determining, by the computing device, a relative location of the second computing device in relation to the computing device based on the received localization data and the received second pose data (see par. 0010, 0019, 0027, 0068). But, Garcia does not explicitly teach about --- providing, by a computing device, a localization request, the localization request and receiving, by the computing device, localization data responsive to the localization request.  However, in the same field of endeavor, Qiu teaches --- a first device may be equipped with one or more transmitters and receivers to collect location information based on direct localized signal transmission between the first device and a second device.  The first device may also be equipped with an accelerometer and/or digital compasses to assist in resolving ambiguous locations when the first device and the second device are not at an alignment position.  Each device may transmit part or all of its collected location information to another device to assist in obtaining the relative location (see abstract; par. 0047, 0059). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Garcia with that of Qiu so that --- Each device may transmit part or all of its collected location information to another device to assist in obtaining the relative location (see abstract).  
As per claim 6: Qiu teaches about a method of claim 1, wherein the one or more sensors comprises an inertial measurement unit (IMU) associated with the computing device, wherein the sensor data comprises sensor data captured by the IMU, and 
As per claim 11: while the “at least one processor” and “at least one memory” are considered as obvious within the embodiment of the applied prior art, the features of claim 11 are similar to the features of claim1, except claim 11 is directed to a computing device required to perform the process of claim 1. Therefore, claim 11 has been rejected on the same ground and motivation as claim 1.
As per claim 16: the features of claim 16 are similar to the features of claim 1, except claim 16 is directed to a non-transitory computer-readable medium comprising instructions required to be executed so as to carry out the process of claim 1. Therefore, claim 16 has been rejected on the same ground and motivation as claim 1.
Claims 2-5, 7-10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined prior art applied to claims 1, 11 and 16 above and further in view of Schmalstieg et al. (Schmalstieg) (US 2014/0323148 A1).
As per claim 2: the combined prior art does not explicitly teach about a method of claim 1, further comprising:
combining, by the computing device, the sensor data and the received localization data to determine a global pose of the computing device. However, in the same field of endeavor, Schmalstieg teaches --- Global Localization as used herein refers to determining location and pose within a wide area map (e.g., the 3D map on the WAL Server) (see par. 0028). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the teaching of the above combined prior art with that of Schmalstieg for the advantage determining location and pose within a wide area map (e.g., the 3D map on the WAL Server) (see par. 0028).
As per claim 3: the above combined references teach a method of claim 2, [wherein the] determining the relative location of the second computing device, as shown in the rejection of claim 1, 11 and 16 (particularly, claim 1). The different feature --- combining, by the computing device, the second pose data associated with the second computing device and the global pose of the computing device, is taught by Schmalstieg (see par. 0028). Note that the combined prior art determines relative location of first and second devices. Motivation is same as provided in the rejection of claim 2.
As per claim 4: Schmalstieg teaches the method of claim 1, wherein the first pose data has a first data size and the localization request has a second data size less than the first data size (see par. 0028). The localization provided by Schmalstieg includes local and global location and pose data, wherein the global data is obviously greater that the local. Motivation is same as provided in the rejection of claim 2.
As per claim 5: Schmalstieg teaches about a method of claim 1, wherein the first pose data comprises an N-degree-of- freedom pose and the first pose data is provided to a server at a frequency greater than a frequency that the localization request is provided to the server (see par. 0028).
As per claim 7: Schmalstieg teaches about a method of claim 1, wherein the one or more sensors comprises at least one visual data sensor, wherein the at least one visual data sensor comprises one or more of: an image camera, a video camera, a monocular camera, a depth camera, a stereo image camera, a high dynamic range camera, a light detection and ranging sensor, or a radio detection and ranging sensor (see at least, par. 
As per claim 8: Schmalstieg teaches about a method of claim 1, further comprising:
providing, by the computing device, the relative location to an augmented reality engine (see par. 0046, 0074). Motivation would have been to enable the device of the modified prior art --- include a user interface that includes a means for displaying an augmented reality image, such as the display (see par. 0023).
As per claim 9: Schmalstieg teaches about a method of claim 8, further comprising:
presenting, by the computing device, the relative location on at least one of: a device display, a heads-up display (HUD), or an augmented reality display (see at least, par. 0046, 0074).
As per claim 10: Schmalstieg teaches about a method of claim 9, further comprising:
projecting, by the computing device, information associated with the relative location of the second computing device onto a display screen associated with the computing device; or 
rendering, by the computing device, an augmented reality object at the relative location (see par. 0025, 0028, 0037).
As per claim 12: the feature of claim 12 is similar to the feature of claim 2. Hence, claim 12 is rejected on the same ground and motivation as claim 2.
As per claim 13: the feature of claim 13 is similar to the feature of claim 3. Hence, claim 13 is rejected on the same ground and motivation as claim 3.
As per claim 14: the feature of claim 14 is similar to the feature of claim 4. Hence, claim 14 is rejected on the same ground and motivation as claim 4.
As per claim 15: the feature of claim 15 is similar to the feature of claim 5. Hence, claim 15 is rejected on the same ground and motivation as claim 5.
As per claim 17: the feature of claim 17 is similar to the feature of claim 2. Hence, claim 17 is rejected on the same ground and motivation as claim 2.
As per claim 18: the feature of claim 18 is similar to the feature of claim 3. Hence, claim 18 is rejected on the same ground and motivation as claim 3.
As per claim 19: the feature of claim 19 is similar to the feature of claim 4. Hence, claim 19 is rejected on the same ground and motivation as claim 4.
As per claim 20: the feature of claim 20 is similar to the feature of claim 5. Hence, claim 20 is rejected on the same ground and motivation as claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        1/25/2022